Citation Nr: 0334492	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-18 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 31, 1998, 
for a 100 percent rating for post-traumatic stress disorder 
(PTSD).




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from June 1966 to 
March 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that decision, the RO confirmed 
and continued a 70 percent rating for the veteran's PTSD.  He 
filed a notice of disagreement (NOD) in April 2000 to 
initiate an appeal for a higher rating.  And in June 2000, a 
Decision Review Officer (DRO) at the RO increased the 
rating for the PTSD from 70 to 100 percent, effective July 
31, 1998.  The veteran since has perfected an appeal to the 
Board on the issue of his entitlement to an earlier effective 
date for the 100 percent rating for his PTSD.


REMAND

The veteran contends the issue of the proper rating for his 
PTSD has been on appeal since his initial application for 
service connection for this condition in December 1996, 
thereby entitling him to an effective date at least 
retroactive to that point in time.  He points out that, in an 
August 1997 statement, he argued that his PTSD had been 
severe since his discharge from the military in January 1968, 
so much so that he was totally disabled even then as a result 
of it.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  And the implementing regulations are found at 38 
C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2003).

The Act and the implementing regulations eliminated the 
requirement that a veteran submit evidence of a well-grounded 
claim, and provide that VA will assist a veteran in obtaining 
evidence necessary to substantiate his claim if there is a 
reasonable possibility that such assistance would aid in 
substantiating his claim.  The VCAA and implementing 
regulations also require that VA notify him and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform him and his representative of 
which portion, if any, of the evidence is to be provided by 
him and which part, if any, VA will attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

The veteran was issued a VCAA letter, but not concerning his 
current claim on appeal.  Rather, that letter pertained to an 
unrelated claim for service connection for diabetes mellitus 
secondary to herbicide exposure (Agent Orange).  So a VCAA 
letter also is needed concerning this present claim for an 
earlier effective date.  See Huston v. Principi, 17 Vet. App. 
195 (2003).  

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to an effective date prior to 
July 31, 1998, for the assignment of a 
100 percent rating for the PTSD, the RO 
must send the veteran a letter that 
complies with the VCAA notification 
requirements of 38 U.S.C.A. § 5103(a) 
(West 2002), as well as §§ 5102, 5103, 
and 5103A (West 2002).  In doing so, the 
letter must explain what, if any, 
information (medical or lay evidence) 
not previously provided to the Secretary 
is necessary to substantiate his claim.  
The letter also must inform him and his 
representative of which portion of the 
evidence is to be provided by them and 
which part, if any, the RO will attempt 
to obtain on their behalf.  The veteran 
also must be assured that he has a full 
year to respond to the VCAA notice, 
unless he specifically waives this right.

2.  If additional evidence is submitted 
or otherwise obtained, prepare a 
supplemental statement of the case and 
send it to the veteran and his 
representative.  Also give them an 
opportunity to respond to it before 
returning the appeal to the Board.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




